Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 5, 7, 8, 10, 14, 15, 17, 18, 19, 22, 24, 25, 28, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites the phrase, “A method for examining a liquid sample…”.  However, the body of the claim fails to positively recite any method steps.  While the claim contains passive steps (e.g. “at least one data element…is determined…”, “the data element is supplied to a trained algorithm…”, “a dispensing process comprising the discharging…”, etc.), each of the phrases is authored in a passive verb tense, which leads to confusion over the scope of the phrase.  Specifically, it is not clear whether the phrases amount to active steps of the method, or merely describe aspects which occurred prior to the claimed method and are not necessarily required steps to be performed by the invention.  In order to overcome the rejection, the Applicant should amend the claims to incorporate limitations directed to positive method steps (e.g. “a method comprising: determining at least one data element”, “supplying the data element to an algorithm”, “generating a result depending on the algorithm, discharging a part of the sample based on the result).  The balance of claims are rejected based on dependence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 7, 8, 10, 14, 15, 24, 25, 28, 30, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al.1 
With respect to claim 1, Gross discloses a method (Figure 1) for examining a liquid sample (liquid cell suspension) comprising a liquid and at least one cell (microparticles or cells) located in the liquid (p. 506), comprising: 
determining at least one data element containing information on a sample region of the liquid (virtually isolate the cells in the picture from the background and to distinguish them from other objects such as dust particles, cell fragments, and cell clusters or vibration- and fluidic dynamics–induced variation. Obtaining sample properties (data element) including size, and shape; p. 508, c. 1); 
supplying the data element to a trained algorithm (image-processing software enabling the described process features a set of image detection algorithms for object recognition and a set of control and decision functions together term the cell detection algorithm; p. 507, c. 2);
generating, using the trained algorithm, a result dependent on the data element supplied to a trained algorithm (positive or negative cell detection), and 
discharging at least a part of the liquid sample based on the generated result (Coupled with a controllable micro-pneumatic shutter system installed directly below the chip’s nozzle (Fig. 2e), all droplets other than those containing exactly one single cell can be sucked away in flight into a waste reservoir, whereas all single-cell droplets pass the shutter system unaffected. As a result, only droplets populated with exactly one single cell are effectively printed to the target substrate (Fig. 2f), and
wherein the result predicts a cell or particle property or an estimated value (Exactly knowing the volume that is going to be displaced from the nozzle within the subsequent droplet generation, the system can predict the number of cells that will be expelled with the next droplet; p. 506, c. 2).
With respect to claim 2, Gross discloses wherein the method comprises checking whether a predetermined number of cells and/or particles are arranged in the sample region (Coupled with a controllable micro-pneumatic shutter system installed directly below the chip’s nozzle (cf. Fig. 2e), all droplets other than those containing exactly one single cell can be sucked away in flight into a waste reservoir, whereas all single-cell droplets pass the shutter system unaffected. As a result, only droplets populated with exactly one single cell are effectively printed to the target substrate (cf. Fig. 2f); p. 507, c. 1).
With respect to claim 3, Gross discloses the data element (sample features) is supplied to the trained algorithm when the predetermined number of cells and/or particles is arranged in the sample region (vacuum siphons non-single cells away; The software offers a set of control parameters to classify the detected objects and determine which are actually considered to be single cells; p. 508, c. 1).
With respect to claim 5, Gross discloses the data element is an image signal (p. 507).
With respect to claim 7, Gross discloses the image is generated from the image signal (p. 507).
With respect to claim 8, Gross discloses the position of the cell and/or particle in the image is determined or image section is determined that has the cell and/or particle and only that part of the image signal containing the image section is supplied to the trained algorithm (dynamic background subtraction, edge filtering, etc.; p. 507, c. 2).
With respect to claim 10, Gross discloses the dispensing process comprises determining a storage location for the liquid sample to be dispensed (classifying the sample into use or dispose; p. 506-507).
With respect to claim 14, Gross discloses the algorithm is trained before the data element is supplied to the algorithm (The software offers a set of control parameters to classify the detected objects and determine which are actually considered to be single cells; p. 508).
With respect to claim 15, Gross discloses a class is assigned to at least one training data element (particle size or shape is measured and classified; p. 508, c. 1).
With respect to claim 24, Gross discloses a dispensing apparatus comprising means for carrying out the method according to claim 1 (Fig 1, 2).
With respect to claim 25, Gross discloses the dispensing apparatus comprising a dispenser for discharging the liquid sample, wherein the sample region is arranged in the dispenser (Fig 1).
With respect to claim 28, Gross discloses a classifier for classifying the data elements into a class (cell detection algorithm).
With respect to claim 30, Gross discloses a suction device for suctioning off the discharged liquid sample (Fig 1).
With respect to claim 32, Gross discloses a non-transient computer readable storage medium comprising a computer program comprising instruction that when the computer program is executed by a computer cause the computer to carry out the method according to claim 1.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. in view of McDevitt et al. (US Pub # 20060257854).
Regarding claim 17, Gross does not disclose wherein the algorithm is trained by means of machine learning.  In the same field of endeavor, McDevitt discloses an analyze detection device and method of obtaining diagnostic information, comprising providing an algorithm for quantifying properties and values of various particles base on optical information (RGB data obtained from absorption measurement of particles; P. 0226), wherein the algorithm comprises an artificial neural network (ANN) to process the multiple inputs and arrive at the output (P. 0228-0229), with the advantage of being simple and yet effective at their computational task.  In light of the efficiency provided by ANNs for object identifying in particles analysis as taught by McDevitt, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Gross.
Regarding claim 18, McDevitt discloses multiple training data sets, wherein the first training data elements are a collection of random values, followed by subsequent training data elements of preferred outputs, with up to thousands of training rounds (epochs)(P. 0230).
Regarding claim 19, McDevitt discloses the at least one second training data element is assigned to each first training data element (P. 0230).
Regarding claim 22, McDevitt discloses wherein the algorithm can be retrained and the data element contains information on a cell property of the cell arranged in the sample region (P. 0228-0230).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Gross et al., “Single-Cell Printer: Automated, On Demand, and Label Free”, Journal of Laboratory Automation, 18(6), pages 504–518.